--------------------------------------------------------------------------------

 

Exhibit 10.8

 

TECHNICAL AND MANAGEMENT CONSULTING SERVICES AGREEMENT

 

This Technical and Management Consulting Services Agreement (the “Agreement”) is
entered into on this 27th day of March, 2009 by and among Suzhou EZTripMart
Business Services Co., Ltd., a wholly foreign-owned enterprise established in
the People’s Republic of China (“China”) with its registered office at Suite
201, 1 Venture House, Modern Industrial Square Phase II, 333 Xing Pu Road,
Suzhou Industrial Park, Suzhou, China (“EZT”); and Shanghai EZTripMart Travel
Agency Co., Ltd., a limited liability company incorporated in the People’s
Republic of China (“China” or “PRC”) with its registered office at 13/F, Taicang
Road, Shanghai, China (the “Company”); and Shanghai Junli Air Service Co., Ltd.,
a limited liability company incorporated in China with its registered office at
Suite 503, 394-8 Yan’an Road West, Shanghai, China and the sole shareholder of
the Company (“Junli”). (Each of EZT, the Company and Junli is herein referred to
as a “Party” and collective as the “Parties”).

 

WHEREAS:

 

1.

EZT engages, among other things, in the research and development of computer
software and hardware technologies and the provision of related consulting
services as well as the provision of management consulting services as set forth
in more detail in its business license.

 

2.

The Company engages, among other things, in the business of travel products and
services as set forth in more detail in its business license, including the
operation of websites (the “Websites”) for providing travel products and
services (the “Business”), and holds a travel agency license and a Value-Added
Telecommunication Services License (collectively, “Licenses”).

 

3.

The Company wishes to engage EZT exclusively to provide, and EZT wishes to be so
engaged by the Company to provide, certain technical and management consulting
and other related services with respect to the Websites in accordance with this
Agreement.

 

4.

Junli is the sole shareholder of the Company and is willing to, among other
things, guarantee all of the Company’s payment obligations hereunder for the
successful implantation of this Agreement.

 

NOW THEREFORE, in consideration of the covenants and agreements contained
herein, the Parties hereby agree as follows:

 

1.

CERTAIN DEFINITIONS

 

In this Agreement:

 

“Advance” has the meaning given to such term in Section 2(d).

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly owns a Controlling interest in, or exercises Control over, such
Person, or in or over which such Person directly or indirectly owns a
Controlling interest or exercises Control, or that is otherwise directly or
indirectly under common ownership or Control with such Person.

 

“Agreement” has the meaning given to such term in the preamble.

 

“Business” has the meaning given to such term in Recital 2.

 

“Business Day” means any day when commercial banks are generally open for
business in Shanghai, China.

 

--------------------------------------------------------------------------------

 

“CIETAC” has the meaning given to such term in Section 11(b).

 

“Company” has the meaning given to such term in the preamble.

 

“Confidential Information” has the meaning given to such term in Section 10(b).

 

“Control” means having the power to direct or appoint the management of a
company and “Controlled” or “Controlling” shall have correlative meanings.

 

“Dispute” has the meaning given to such term in Section 11.

 

“Dispute Notice” has the meaning given to such term in Section 11(a).

 

“Force Majeure” means any event that is beyond the Party’s reasonable control
and cannot be prevented with reasonable care, including but not limited to acts
of governments, acts of nature, fire, explosion, typhoon, flood, earthquake,
lightning, war, epidemic, strikes or riot. However, any shortage of credit,
capital or finance shall not be regarded as an event of Force Majeure.

 

“Group” has the meaning given to such term in Section 10(b).

 

“Governmental Authority” means any domestic or foreign court or other
governmental or regulatory authority, agency or other body with jurisdiction
over any of the assets or properties of any of the Parties.

 

“Indebtedness” means, as to any Person, without duplication, (i) all
indebtedness (including principal, interest, fees and charges) of such Person
for borrowed money or for the deferred purchase price of property or services,
(ii) the face amount of all letters of credit issued for the benefit of such
Person and all drafts drawn thereunder, (iii) all liabilities secured by an Lien
on any property owned by such Person, whether or not such liabilities have been
assumed by such Person, (iv) the aggregate amount required to be capitalized
under leases under which such Person is the lessee and (v) all contingent
obligations (including, without limitation, all guarantees to third parties) of
such Person.

 

“Intellectual Property” has the meaning given to such term in Section 10(a).

 

“Junli” has the meaning given to such term in the preamble.

 

“License” has the meaning given to such term in Recital 2.

 

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), preference, priority or
other security agreement of any kind or nature whatsoever (including, without
limitation, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under recording or notice
statute, and any lease having substantially the same effect as any of the
foregoing).

 

“Net Profit” means the positive result of the following calculus: the Company’s
revenue minus the Company’s operating expenses (which, for the avoidance of
doubt, include the license fees payable by the Company to EZT for the Company’s
use of certain trademarks and software owned by EZT pursuant to a separate
license agreement to be entered into between the Company and EZT), as calculated
in accordance with the PRC GAAP.

 

“Party” or “Parties” has the meaning given to such term in the preamble.

 

“Person” means an individual, corporation, joint venture, partnership,
enterprise, trust, unincorporated association, limited liability company,
government or any department or agency thereof, or any other entity.

 

2

 

--------------------------------------------------------------------------------

 

“PRC” or “China” has the meaning given to such term in the preamble.

 

“PRC GAAP” means the PRC Enterprise Accounting Systems.

 

“Quarterly Date” shall mean the last Business Day of March, June, September and
December in each year, the first of which shall be the first such day following
the date of this Agreement; provided that if any such day is not a Business Day,
then such Quarterly Date shall be the next succeeding Business Day.

 

“Representative” has the meaning given to such term in Section 10(b).

 

“RMB” means Renminbi, the lawful currency of China.

 

“Server” means EZT’s computer server (or a portion thereof) provided to the
Company for the hosting of the Websites in connection with the provision of the
Services by Suzhou EZT under this Agreement.

 

“Services” has the meaning given to such term in Section 2(a).

 

“Services Fee” has the meaning given to such term in Section 3(a).

 

“EZT” has the meaning given to such term in the preamble.

 

“Websites” has the meaning given to such term in Recital 2.

 

“US” means the United States of America.

 

2.

SERVICES

 

(a)

Exclusive Services Provider.  During the term of this Agreement, the Company
hereby appoints EZT, and EZT hereby accepts the Company’s appointment, as the
exclusive provider of certain technical and management consulting and other
services required by the Company in the conduct of its Business, which services
are more fully described in Section 2(b) below and include, among others,
services relating to the maintenance and operation of the Websites (the
“Services”), pursuant and subject to the terms and conditions of this Agreement.
 During the term hereof, the Company shall not seek or accept identical or
similar services from other providers without the prior written approval from
EZT. For the avoidance of doubt, however, during the term hereof, EZT shall have
the right to provide identical or similar services to third parties.

 

(b)

Scope of Services.

 To the extent permitted by the applicable PRC laws and regulations, the
Services provided under this Agreement shall include, without limitation:

 

(i)

Management consultancy services in respect of the Business and the Websites,
including, without limitation, advice and assistance relating to the content of
the Websites, operation planning and implementation;

 

(ii)

Advice and assistance relating to the development of technology and provision of
consultancy services, particularly as related to the Websites;

 

(iii)

Advice in relation to the staffing in respect of the operation of the Business,
including advice on the recruitment, employment and selection of management
personnel, administrative personnel and staff of the Company in respect of the
Business;

 

3

 

--------------------------------------------------------------------------------

 

(iv)

Training of management, staff, technical and administrative personnel of the
Company in respect of the Business;

 

(v)

Maintenance and update of the Company’s computer hardware and database in
respect of the Business and the Websites;

 

(vi)

Assistance in the collection and analysis of technical and business information
about the Business and the operation of the Websites with a view to improving
the Company’s operation performance and the quality of Services provided
hereunder;

 

(vii)

Sharing of resources for, and assistance in the source for and manage existing
and potential business partners for marketing of the Company’s products and
services; and

 

(viii)

Such other advice and assistance as may be agreed upon by the Parties.

 

(c)

Server.  In connection with the provision of the Services, EZT at its sole
discretion shall make available to the Company the Server and/or other equipment
that may be necessary or appropriate in the conduct of the Business in
connection with the provision of the Services.  For the avoidance of doubt, the
Server (including the programs thereon supporting the Websites) and other
equipment provided shall be the sole property of EZT and shall be maintained by
EZT at its own expense.

 

(d)

Advances.  From time to time and at the request of the Company, EZT may in its
sole discretion, in such a manner as permitted by applicable laws and
regulations, (i) advance to the Company amounts (“Advances”) for the purpose of
providing working capital to the Company, funding for the Company’s acquisition
of operating assets, or for any other purposes as may be acceptable to EZT, (ii)
at the Company’s reasonable request, provide guarantee for the Company’s
performance of contracts, agreements or other obligations of the Company related
to the Business, or (iii) at the Company’s reasonable request, provide guarantee
to secure any working capital loan of the Company. Any EZT’s guarantee provided
hereunder shall be secured by all of the Company’s accounts receivables and
assets. The Company agrees to execute and deliver any and all documents and
instruments and facilitate the registrations and filings with the relevant
Governmental Authorities as necessary or appropriate to create and effectuate
EZT’s security interest in the aforementioned collaterals.  

 

3.

FEES

 

(a)

Fees.  In consideration of the Services provided by EZT hereunder and subject to
the last sentence of this subsection (a), the Company shall pay to EZT during
the term of this Agreement (i) a fee (the “Services Fee”) payable in RMB each
calendar quarter, equal to 50% of the Net Profit of the Company relating to and
derived from the Business for such quarter based on the quarterly financial
statement provided under Section 5 below within 10 Business Days after receipt
by EZT of the financial statements referenced above in accordance with
subsection (c) hereof, and (ii) such other fees as EZT and the Company shall
from time to time agree on an ad hoc basis. The Parties acknowledge and
agreement no Service Fee shall be payable until and unless the Net Profit is
first applied to reduce to zero any operating losses of the Company carried over
from previous quarters.

 

(b)

Payment.  Any payment required to be made under this Section 3 shall be paid in
RMB by wire transfer to the payee’s account as may be timely specified in
writing from time to time by such payee.

 

(c)

No Set-off and Deduction.  Notwithstanding anything to the contrary herein, the
Company shall not set off any amount it may claim is owed to it by EZT against
any Services Fee payable by the Company to EZT unless the Company first obtains
EZT’s written consent. All payments to be made by the Company hereunder shall be
made free and clear of and without deduction for or on account of any tax,
unless the Company is required by applicable PRC law to deduct or withhold
applicable tax from such payments, in which case, the Company shall promptly
provide EZT with official receipt of payment of such tax.

 

4

 

--------------------------------------------------------------------------------

 

(d)

Late Payment.  Should the Company fail to pay to EZT all or any part of the
Services Fee due in RMB under this Section 3 within the time limits stipulated
herein, the Company shall pay to EZT interest in RMB in arrears on the amount
overdue based on the 3-month RMB lending rate as of the relevant due date
announced by the People’s Bank of China.

 

(e)

Audit and Inspections.  The Company will permit, from time to time during
regular business hours as reasonably requested, EZT or its Representatives
(including independent public accountants, which may be the Company’s
independent public accountants), in respect of the Company’s operation of the
Business, to (i) conduct periodic audits of books and records of the Company,
(ii) examine and make copies of and abstracts from all books, records and
documents (including, without limitation, computer memories and disks) in the
possession or under the control of the Company (iii) visit the offices and
properties of the Company for the purpose of examining such materials described
in clause (ii) above, and (iv) discuss the affairs, finances and accounts of the
Company, and matters relating to the performance by the Company hereunder with
any of the officers or employees of the Company having knowledge of such
matters, all at such reasonable times and intervals and to such reasonable
extent as EZT may request and all in respect of the Business, provided that all
such audits and inquiries shall be conducted in such a manner as not to
interfere with the Company’s normal operations.

 

4.

REPRESENTATIONS AND WARRANTIES; MUTUAL COVENANTS

 

(a)

Representations and Warranties of the Parties.  Each Party hereby represents,
warrants and undertakes to the other Party that:

 

(i)

It is a limited liability company duly organized and validly existing under PRC
laws and is qualified to do business and is in good standing in all
jurisdictions in which the nature of the business currently conducted or
proposed to be conducted by it or its ownership of property makes such
qualification necessary.

 

(ii)

It has all requisite corporate and other power and authority to execute,
deliver, and perform all of its obligations under, this Agreement and to
consummate the transactions contemplated by this Agreement.

 

(iii)

It has all licenses, certificates, permits, authorizations, concessions,
approvals, franchises and other rights from, and has made all declarations and
filings with, all applicable Governmental Authorities necessary to engage in the
business conducted by it.

 

(iv)

This Agreement has been duly and validly authorized, executed and delivered by
it and will constitute its valid and binding obligations enforceable against it
in accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
other laws of general applicability relating to or affecting creditors’ rights
and by general equity principles (regardless of whether considered in a
proceeding in equity or at law), including (1) the possible unavailability of
specific performance, injunctive relief or any other equitable remedy; and
(2) concepts of materiality, reasonableness, good faith and fair dealing.

 

(b)

Certain Mutual Covenants.  The Parties covenant and agree with each other as
follows:

 

5

 

--------------------------------------------------------------------------------

 

(i)

To observe all relevant legal restrictions, including the preservation of the
confidentiality of non-public information pursuant to Section 10 hereof.

 

(ii)

To execute such documents and other papers and perform such further acts as may
be reasonably required to carry out the provisions hereof and the transactions
contemplated by this Agreement.

 

(iii)

To be responsible for its own costs (including direct travel expenses and legal
fees) relating to the negotiation, preparation, execution and performance by it
of this Agreement.

 

5.

AFFIRMATIVE COVENANTS OF THE COMPANY

 

The Company hereby covenants and agrees that, during the term of this Agreement,
it will perform and observe the following covenants and provisions:

 

(a)

Monthly Reports.  Within ten (10) days of the end of each calendar month,
furnish to EZT a final report of the Company on the financial position and
results of operations of the Company in respect of the Business as at the end of
such calendar month and for the elapsed portion of the relevant fiscal year,
setting forth in each case in comparative form figures for the corresponding
period in the preceding fiscal year, in each case prepared in accordance with
the PRC GAAP, consistently applied.

 

(b)

Quarterly Reports. As soon as available and in any event within 45 days after
each Quarterly Date, furnish to EZT an unaudited consolidated statements of
income, retained earnings and changes in financial position of the Company in
respect of the operation of the Business, for such quarterly period and for the
period from the beginning of the relevant fiscal year to such Quarterly Date and
the related consolidated balance sheets as at the end of such quarterly period,
setting forth in each case actual versus budgeted comparisons and in comparative
form the corresponding consolidated figures for the corresponding period in the
preceding fiscal year, accompanied by a certificate of the finance manager of
the Company, which certificate shall state that said financial statements fairly
present the consolidated financial condition and results of operations of the
Company in respect of the Business in accordance with PRC general accepted
accounting principles applied on a consistent basis as at the end of, and for,
such period (subject to normal year-end audit adjustments and the preparation of
notes for the audited financial statements).

 

(c)

Annual Audited Accounts.  Within 120 days after the end of each fiscal year,
furnish to EZT the annual audited accounts of the Company in respect of the
operation of the Business for that fiscal year (setting forth in each case in
comparative form the corresponding figures for the preceding fiscal year), in
each case prepared in accordance with, among others, the PRC GAAP, consistently
applied.

 

(d)

Notice of Litigation.  Provide to EZT promptly, and in any event within 1
Business Day after an officer of the Company obtains knowledge thereof, notice
of (i) any litigation, arbitration or mediation or governmental or regulatory
proceeding pending against the Company which could materially adversely affect
the business, operations, property, assets, financial condition or prospects of
the Company in respect of the Business and (ii) any other event which is likely
to materially adversely affect the business, operations, property, assets,
financial condition or prospects of the Company.

 

(e)

Other Information.  Provide to EZT promptly such other financial information or
documents as EZT may reasonably request from time to time.

 

6

 

--------------------------------------------------------------------------------

 

(f)

Integrity of Financial Reporting and Controls.  Keep proper books of record and
account in which full, true and correct entries in conformity with the PRC GAAP
and all requirements of law shall be made of all dealings and transactions in
relation to its business and activities in respect of the Business. The Parties
acknowledge a shared objective of implementing over time without causing
unreasonable burden and as far as practicable, as assisted and advised by EZT,
US-style internal accounting controls, audit committee functions and management
reporting responsibilities as will in EZT’s judgment be consistent with
pertinent US legislation, particularly the Sarbanes-Oxley Act of 2002, which
would be applicable were the Company to list its shares on the NYSE or in
NASDAQ. Additionally, the Company agrees to, and Junli agrees to cause the
Company to, comply with the US Foreign Corrupt Practices Act.

 

(g)

Business Operations.  To accept EZT’s guidance with respect to day-to-day
operations of the Company and the appointment and dismissal of key employees of
the Company.

 

(h)

Corporate Franchises.  Do or cause to be done, all things necessary or
appropriate to preserve and keep in full force and effect its existence and its
material rights, authorizations, concessions, approvals, franchises and licenses
(including, without limitation, the Licenses).

 

(i)

Compliance with Statutes.  Comply with all applicable statutes, laws,
regulations, rules and orders of, and all applicable restrictions imposed by,
all governmental bodies, in respect of the conduct of its Business, including
without limitation maintenance of valid and proper government approvals and
licenses necessary to operate the Websites (including, without limitation, each
of the Licenses), except that such noncompliance would not, in the aggregate,
have a material adverse effect on the Business, operations, property, assets,
financial condition or prospects of the Company.

 

6.

NEGATIVE COVENANTS OF COMPANY

 

The Company hereby covenants and agrees that, during the term of this Agreement,
without the prior written consent of EZT, it shall not:

 

(a)

Liens.  Create, incur or assume any Lien upon or with respect to any property or
assets (real or personal, tangible or intangible) of the Company whether now
owned or hereafter acquired related to the Business, provided that the
provisions of this Section 6(a) shall not prevent the creation, incurrence,
assumption or existence of:

 

(i)

Liens for taxes not yet due, or Liens for taxes being contested in good faith
and by appropriate proceedings for which adequate reserves have been
established; and

 

(ii)

Liens in respect of property or assets of the Company imposed by law, which were
incurred in the ordinary course of business, and (x) which do not in the
aggregate materially detract from the value of such property or assets or
materially impair the use thereof in the operation of the Business of the
Company; or (y) which are being contested in good faith by appropriate
proceedings, which proceedings have the effect of preventing the forfeiture or
sale of the property of assets subject to any such Lien.

 

(b)

Consolidation, Merger, Sale of Assets.  Wind up, liquidate or dissolve its
affairs or enter into any transaction of merger or consolidation, or convey,
sell, lease or otherwise dispose of (or agree to do at any future time any of
the foregoing) all or any part of its property or assets related to the Business
(including the Websites).

 

(c)

Business.  Engage (directly or indirectly) in any business other than those
types of business prescribed within the business scope of the Company’s business
license except with the prior written consent of EZT, or enter into any
agreement with any third party which would negatively affect the exclusive
cooperation arrangement contemplated by this Agreement.

 

(d)

Corporate Actions.  Amend its constitutive documents in any manner or take any
corporate action (including but not limited to the declaration or payment of any
distribution of profits or dividends) or perform any other act or enter into any
transaction that would affect the assets, obligations, rights and operations of
the Business or otherwise negatively affect the exclusive cooperation
arrangement contemplated by this Agreement.

 

7

 

--------------------------------------------------------------------------------

 

7.

COVENANTS AND GUARANTEE OF JUNLI

 

(a)

Covenants.  Junli hereby covenants and agrees that, during the term of the
Agreement, it will perform and observe the following covenants and provisions:

 

(i)

It shall not, and shall cause any of their Representatives not to, take any
action that interferes with, or has the effect of interfering with, the
operation of the Business by the Company or that would affect the assets,
obligations, rights and operations of the Business or otherwise negatively
affect the exclusive cooperation arrangement between the Company and EZT
contemplated by this Agreement, including any change of the business nature of
the Company in a manner which directly or indirectly causes the loss of any
License held by the Company or which constitutes a violation of applicable PRC
laws and regulations;

 

(ii)

It shall use its best efforts to cooperate and assist the Company to maintain in
effect all permits, licenses and other authorizations and approvals necessary or
appropriate to the conduct of the Business of the Company; and

 

(iii)

It shall not sell or transfer any part of its equity interest in the Company
(the “Interest”) without the prior unanimous written consent of the board of
directors of the Company, it being understood and agreed that any transfer of
Interest by Junli, if permitted, shall be of all, and not less than all, of its
Interest to an Affiliate of Junli, provided that (i) Junli shall take all
necessary actions to ensure compliance with the terms of this Agreement by any
Affiliate that becomes a permitted transferee of the Interest and (ii) it shall
be a condition precedent to any such transfer that the Affiliate enters into an
agreement, reasonably satisfactory to EZT, whereby the Affiliate agrees to be
bound by this Agreement as if it were Junli; and (iii) if such Affiliate ceases
to be an Affiliate of Junli, then Junli shall procure that such Affiliate shall
have transferred all its Interest in the Company back to Junli or to another
Affiliate of Junli prior to the date of such cessation.

 

(b)

Guarantee.  Effective as the date hereof, Junli unconditionally and irrevocably
guarantees as a continuing obligation the due and punctual payment of all
amounts payable by the Company to EZT under this Agreement.

 

8.

TERM AND TERMINATION

 

(a)

Term.  This Agreement shall take effect on the date of execution of this
Agreement and shall remain in full force and effect until the termination hereof
pursuant to Section 8(b).

 

(b)

Termination.  This Agreement may be terminated:

 

(i)

by the Parties jointly if they consent in writing to terminate this Agreement;

 

(ii)

by either EZT or the Company giving notice to the other party if the other party
has committed a material breach of this Agreement (including but not limited to
the failure by the Company to pay the Services Fee) and failed to cure such
breach within 30 days after notice thereof; provided, however, that if such
breach is not reasonably susceptible of being cured, no cure period shall be
applicable; if the breach is curable but not within 30 days, such 30-day period
may be extended if cure is being diligently pursued for an additional period of
time not to exceed 60 days;

 

8

 

--------------------------------------------------------------------------------

 

(iii)

automatically if either of EZT and the Company becomes bankrupt or insolvent or
is the subject of proceedings or arrangements for liquidation or dissolution or
ceases to carry on its business or becomes unable to pay its debts as they come
due;

 

(iv)

by either of EZT and the Company giving notice to the other if the business
license or any other license or approval material for the business operations of
the Company (including but not limited to any License) is terminated, cancelled
or revoked, provided that in the event of termination by the Company, it shall
not be a defaulting party hereunder; or

 

(v)

by election of EZT with or without cause upon 30 days’ prior written notice to
the Company.

 

(c)

Effect of Termination.  Any Party electing properly to terminate this Agreement
pursuant to this Section 8 shall have no liability to the other Party for
indemnity, compensation or damages arising solely from the exercise of such
right. The termination of this Agreement shall not affect the continuing
liability of the Company or Junli (including the obligation to pay any Services
Fee or indemnification payment) already accrued or due and payable to EZT.

 

Upon the termination of this Agreement, all amounts then due and unpaid to EZT
by the Company hereunder, as well as all other amounts accrued but not yet
payable to EZT by the Company, shall forthwith become due and payable by the
Company to EZT.

 

(d)

Survival.  The rights and obligations under Sections 1, 3, 4, 7(b), 8, 9, 10, 11
and 14 shall survive the expiration or termination of this Agreement.

 

9.

INDEMNIFICATION

 

Each Party shall indemnify, defend and hold the other Party or Parties, as the
case maybe, harmless from and against any loss, claim, damage, or liability
(including legal and accounting fees and expenses) suffered or incurred by the
other Party or Parties arising out of or resulting from such Party’s breach of
any representation or warranty under this Agreement or such Party’s breach or
violation of, or failure to perform fully, any covenant, agreement, undertaking
or obligation under this Agreement.

 

10.

INTELLECTUAL PROPERTY; CONFIDENTIALITY; NONCOMPETITION

 

(a)

Intellectual Property.  Unless otherwise agreed to by the Parties in writing,
EZT shall be the sole and exclusive owner of all rights, title and interests to
any and all trademarks, trade names, service marks, copyrights, trade dress,
logos, designs, assumed names, Chinese character equivalents for the aforesaid
and other indications of origin, patents, inventions, creations, know-how, trade
secrets, domain names and other intellectual properties (or intellectual
property rights) (collectively, the “Intellectual Property”) used by EZT for the
provision of the Services or arising from the performance of this Agreement,
whether developed by EZT or the Company or Junli. Each of the Company and Junli
recognizes EZT’s exclusive ownership of the Intellectual Property, and will not
assert, or cause their respective Affiliates to assert, any right to or
ownership interest in, nor file, or cause their respective Affiliates to file,
any application for any right to or interest in the Intellectual Property.

 

(b)

Confidentiality.  The Parties acknowledge that they and their respective
employees, nominees, advisor, agents or other representative (collectively,
“Representatives”) will have access to and will be entrusted with detailed
confidential information and trade secrets (“Confidential Information”) relating
to the present and contemplated operations of the Company, Junli, EZT and its
Affiliate (for purposes of this Section 9 only, the “Group”), the disclosure of
any of which Confidential Information to competitors of the Group or to the
general public would be highly detrimental to the best interests of the Group.
The Parties acknowledge and agree that the right to maintain the confidentiality
of such Confidential Information and the right to preserve the goodwill of the
Group constitute proprietary rights which the Parties are entitled to protect.
For purposes of this Agreement, “Confidential Information” includes the
existence and any term of this Agreement, the negotiations leading up to this
Agreement or the transactions or arrangements contemplated or referred to herein
(including the fact that this Agreement has been entered into among the Parties)
as well as any confidential information belonging to any other Party.

 

9

 

--------------------------------------------------------------------------------

 

None of the Parties shall at any time disclose any Confidential Information to
any Person or use the same for any purpose other than the purposes of Group,
provided, however, that any Party may disclose any information which (i) such
Party can demonstrate was already lawfully in its possession prior to the
disclosure thereof, (ii) is generally known to the public and did not become so
known through any violation of law, (iii) became known to the public through no
fault of such Party, (iv) is later lawfully acquired by such Party without
confidentiality restrictions from other sources, (v) is required to be disclosed
by order of court or government authority with subpoena powers (provided, that
such Party shall have provided the other Party or Parties with prior notice of
such order and an opportunity to object or take other available action), (vi) is
disclosed to an Affiliate which agrees to be bound by the terms of this Section
9(b) or (vii) is disclosed to such Party’s Representative on a need-to-know
basis and that such Party has informed the recipient of the restrictions on
disclosure contained in this Section 9(b) and that such Party will be
responsible for any breach of the provisions of this Section 9(b) by or caused
by, the recipient.

 

(c)

Announcements.  The Parties agree that no public announcement, circular or
communication of any kind will be made or issued, in respect of the subject
matter of this Agreement by the Parties except:


 

(i)

with the prior written consent of the other Parties which may not be
unreasonably withheld or delayed; or

 

(ii)

if so required by law or regulation (including disclosure required under the
applicable listing rules of any securities exchange on which any securities of
an Affiliate of EZT may be listed), provided that the Party required to make or
issue it has to the extent practicable first consulted and taken into account
the reasonable requirements of the other Parties.

 

(d)

Noncompetition.  During the term of this Agreement and for a period of 12 months
thereafter, without the prior written approval of EZT, the Company and Junli or
any of its Affiliate,

 

(i)

will not directly or indirectly, including, either individually or in
association with any other Person, or as principal, licensor, agent,
representative, equity older, distributor, supplier, co-venturer or partner,
engage in any business that is competitive with EZT or the Company anywhere in
the world, including e-commerce travel related products and services. Each of
the Company and Junli agrees that the restriction herein contained are
reasonable with respect to its duration, geographical area and scope;

 

(ii)

subject to subsection (i) above, will not solicit in any manner any Person who
is or has been a customer or client of EZT or the Company for the purpose of
offering to such Person any goods or services similar to or competing with any
of the businesses conducted by EZT or the Company; and

 

(iii)

will not solicit or entice away, or endeavor to solicit or entice away, any
employee or officer or other Representative of EZT or the Company.  

 

10

 

--------------------------------------------------------------------------------

 

11.

SETTLEMENT OF DISPUTES

 

This Agreement shall be governed by procedures other than litigation for
settling all claims and disputes (a “Dispute”), under the method set forth in
this Section 11.

 

(a)

If any Dispute arises out of or in connection with this Agreement or the
performance, breach, termination or invalidity thereof, any Party shall be
entitled to serve a notice of Dispute (a “Dispute Notice”) upon the other
Parties. The Parties agree, following service of a Dispute Notice, to use their
reasonable endeavors to negotiate in food faith to settle such Dispute.

 

(b)

If the Parties have not settled any such Dispute within 21 days of service of a
Dispute Notice then the Dispute shall be settled by arbitration before China
International Economic and Trade Arbitration Centre (“CIETAC”) in accordance
with the Rules of CIETAC in force at the date of commencement of the
arbitration.

 

(c)

In any arbitration pursuant to Section 11(b):

 

(i)

the place of arbitration shall be Shanghai, China;

 

(ii)

the language to be used in the arbitral proceedings shall be both English and
Chinese languages;

 

(iii)

the appointing authority shall be CIETAC; and

 

(iv)

3 arbitrators shall be appointed to form an arbitration tribunal to resolve a
dispute, one each by the claimant and the respondent, and one (the chairman of
the arbitration tribunal) by the chairman of the appointing authority; where
there are multiple parties (whether as claimant and/or as respondent), the
multiple claimants shall jointly appoint 1 arbitrator and/or the multiple
respondents shall jointly appoint 1 arbitrator.

 

(d)

When 3 arbitrators have been appointed in any arbitration pursuant to Section
11(c), the award shall be given by a majority decision. If there is no majority,
the award shall be made by the chairman of the arbitral tribunal alone.

 

(e)

Any award given by an arbitral tribunal appointed pursuant to Section 11(c)
shall be final and binding. By agreeing to arbitration, the Parties waive
irrevocably their right to any form of appeal, review or recourse to any court
or other judicial authority.  The losing Party shall be responsible for the fees
of CIETAC, the fees of the arbitrators, fees and expenses of the arbitration
proceedings and all costs and expenses in relation to the enforcement of any
arbitral award, including reasonable attorneys’ fees and expenses.

 

12.

FORCE MAJEURE

 

The Party claiming Force Majeure shall notify the other Parties without delay.
If any of the Parties is delayed in or prevented from performing its obligations
under this Agreement by an event of Force Majeure, only within the scope of such
delay or prevention, such Party shall not be responsible for any damage,
increased costs or loss which the other Parties may sustain by reason of such a
failure or delay of performance, and such failure or delay shall not be deemed a
breach of this Agreement. The Party claiming Force Majeure shall take
appropriate means to minimize or remove the effects of Force Majeure, and
attempt to resume performance of the obligations delayed or prevented by the
event of Force Majeure. After the event of Force Majeure is removed, the Parties
agree to resume performance of this Agreement with their best efforts.

 

11

 

--------------------------------------------------------------------------------

 

13.

NO AGENCY

 

Nothing in this Agreement shall be construed to create a partnership or
establish a relationship of principal and agent or any other fiduciary
relationship between the Parties.

 

14.

APPLICABLE LAW

 

The validity, interpretation and implementation of this Agreement shall be
governed by the laws of the PRC.

 

15.

NOTICES

 

Notices or other communications required to be given by any Party to another
pursuant to this Agreement shall be in writing and delivered or sent by personal
delivery, by facsimile, by registered mail or by internationally recognized
courier, fees prepaid, to the fax number or address of the relevant Party set
forth below or to such other address or fax number as may from time to time be
designated by such Party to the other Parties.

 

If to EZT:

 

Address:

20/F, 200 Taicang Road

Luwan District

Shanghai 200020, China

Attn:

Mr. Eric Chui

Fax:

86-21 6336-7084

 

If to the Company:

 

Address:

15/F, 200 Taicang Road

Luwan District

Shanghai 200020, China

Attn:

Ms. Coco Hu

Fax:

86-21 6336-2955

 

If to Junli:

 

Address:

394-8 Yan’an Road West

Jing An District

Shanghai 200040, China

Attn:

Mr. Deng Ying

Fax:

86-21 6270-3706

 

Any such notice or communication shall be deemed to have been given if by
personal delivery, upon receipt by the addressee; if by facsimile transmission,
upon confirmation that the communication was successfully sent to the applicable
number; if by registered mail, 7 Business Days after post; if by courier, 3
Business Days after delivery to such courier.

 

16.

SUCCESSORS; ASSIGNMENT

 

This Agreement binds and will benefit the Parties and their respective
successors and permitted assigns. Neither the Company nor Junli may assign this
Agreement to any third party without the prior written consent of EZT.  EZT may
transfer all or any of its rights and obligations under this Agreement at any
time to any Person at its sole discretion without the consent of the Company or
Junli.

 

12

 

--------------------------------------------------------------------------------

 

17.

SEVERABILITY

 

Any provision of this Agreement which is invalid, illegal or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability, without affecting in any way
the remaining provisions hereof in such jurisdiction or rendering that or any
other provision of this Agreement invalid, illegal or unenforceable in any other
jurisdiction. To the extent that any provision of this Agreement is deemed
unenforceable in the PRC, the Parties shall use all commercially reasonable
efforts to implement an alternative arrangement to effect the transactions as
contemplated in this Agreement to the fullest extent possible.

 

18.

ENTIRE AGREEMENT; AMENDMENT AND SUPPLEMENT

 

This Agreement, together with any schedules and exhibits (if any) attached
hereto, constitutes the entire agreement and understanding of the Parties with
respect to the subject hereof, and supersedes all prior oral or written
agreements, contracts, understandings and communications of the Parties in
respect of the subject matter of this Agreement. No amendment, modification or
waiver of any of the terms of this Agreement shall be valid unless set forth in
writing and duly signed by the Party against whom enforcement of such amendment,
modification or waiver is sought.  No delay or failure on the part of any Party
in exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any waiver on the part of any Party of any such right, power
or privilege, be construed as a waiver of any other right, power or privilege.
The rights and remedies herein provided are cumulative and are not exclusive of
any rights or remedies that any Party may otherwise have at law or in equity.

 

19.

HEADINGS



 

The headings in this Agreement are inserted for the convenience of reference
only and shall not be taken into consideration in the interpretation or
construction of this Agreement.

 

20.

UNDERTAKINGS

 

Each of the Company and Junli acknowledges that it fully understands all of the
terms and conditions of this Agreement and hereby undertakes that it shall
always act in good faith and, notwithstanding anything herein to the contrary,
it shall not challenge, or permit any challenge against, or otherwise do
anything to cast any doubt on the validity, effectiveness or enforceability of
any of the terms of this Agreement, the failure of which shall constitute a
material breach of this Agreement by Junli and the Company who shall be jointly
and severally liable for such breach and all of the losses, damages, claims,
actions, charges, penalties, fines, fees and expenses (including reasonable
attorneys’ fees and expenses) that may be suffered or incurred by EZT in
connection therewith.

 

21.

COUNTERPARTS

 

This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one instrument.

 

[Signatures appearing on the following page]

 

 

13

 

--------------------------------------------------------------------------------

 

IN WITNESS HEREOF, the Parties have caused their authorized representatives to
execute this Agreement on the date first above written.

 

EZT:

 

Company:

 

 

 

 

 

SUZHOU EZTRIPMART BUSINESS SERVICES CO., LTD.

SHANGHAI EZTRIPMART TRAVEL AGENCY CO., LTD.

 

 

 

 

By:

/s/ Shu Keung Chui             

By:

/s/ Deng Ying             

Name:

Shu Keung Chui

Name:

Deng Ying

 

Legal Representative

 

Legal Representative

 

(Company Seal)

 

(Company Seal)

 

 

 

 

 

 

Junli:

 

 

 

 

 

 

 

SHANGHAI JUNLI AIR SERVICE CO., LTD.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Deng Ying                  

 

 

Name:

Deng Ying

 

 

 

Legal Representative

 

 

 

(Company Seal)

 

14

 

--------------------------------------------------------------------------------